 



Exhibit 10.5
COKE SUPPLY AGREEMENT
     THIS COKE SUPPLY AGREEMENT is entered into and effective as of the 25th day
of October, 2007, by and between Coffeyville Resources Refining & Marketing,
LLC, a Delaware limited liability company (“Refinery Company”), and Coffeyville
Resources Nitrogen Fertilizers, LLC, a Delaware limited liability company
(“Fertilizer Company”).
RECITALS
     Refinery Company owns and operates a petroleum refinery located at
Coffeyville, Kansas (the “Refinery”).
     Fertilizer Company owns and operates a fertilizer manufacturing Plant
located adjacent to the Refinery (the “Fertilizer Plant”).
     Fertilizer Company and Refinery Company desire to enter into this Agreement
providing for the provision of Coke by the Refinery Company to the Fertilizer
Company, all upon the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below, unless the
context otherwise dictates, both for purposes of this Agreement and all Exhibits
hereto:
     “Agreement” means this Coke Supply Agreement and the Exhibits hereto, all
as the same may be amended, modified or supplemented from time to time.
     “Coke” means petroleum coke that meets the specifications set forth on
Exhibit A hereto. It is agreed that “Coke” may include API sludges and other
oily sludges added to the petroleum coke so long as such petroleum coke
continues to meet the specifications for “Coke” set forth on Exhibit A.
     “Dispute” is defined in ARTICLE 4.
     “Event of Breach” is defined in Section 3.12.
     “Feedstock and Shared Services Agreement” means the Feedstock and Shared
Services Agreement dated as of the date hereof between Refinery Company and
Fertilizer Company.
     “Fertilizer Plant” is identified in the second recital.
     “Fertilizer Company” is defined in the preamble.

 



--------------------------------------------------------------------------------



 



     “Fertilizer Company Representative” shall mean the plant manager of the
Fertilizer Plant or such other person as is designated in writing by Fertilizer
Company.
     “Intermediate Coke Storage Site” means that certain intermediate coke
storage site owned by Fertilizer Company located east of Sunflower Road.
     “Late Payment Rate” is defined in Section 2.2(d).
     “Laws” means all applicable laws, regulations, orders and decrees,
including, without limitation, laws, regulations, permits, orders and decrees
respecting health, safety and the environment.
     “Material Adverse Change” is defined in Section 2.2(e).
     “Party” and “Parties” mean the Parties to this Agreement.
     “Person” means and includes natural persons, corporations, limited
partners, general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities.
     “Purchase Price” is defined in Section 2.2(a).
     “Refinery” is defined in the first recital.
     “Refinery Company” is defined in the preamble.
     “Refinery Company Representative” means the Plant Manager of Refinery
Company or such other person as is designated in writing by Refinery Company.
ARTICLE 2
COKE SUPPLY
Section 2.1 Coke.
     (a) Subject to the terms hereof, Refinery Company agrees to sell and
deliver to Fertilizer Company, and Fertilizer Company agrees to purchase and
accept delivery of, each calendar year during the term of this Agreement, an
amount (the “Maximum Required Amount”) equal to the lesser of (i) one hundred
percent (100%) of the Coke produced at the Refinery during such calendar year,
or (ii) 500,000 tons of Coke. In the event that Refinery Company produces during
a calendar month a quantity of Coke that exceeds 41,667 tons of Coke (“Base
Monthly Amount”), then Refinery Company may sell the excess amount of Coke
(“Excess Coke”) to any third party, provided that the Refinery Company first
gives the Fertilizer Company notice of the availability of such Excess Coke and
the option of Fertilizer Company to purchase all or part of such Excess Coke at
the Purchase Price, which option must be exercised by Fertilizer Company’s
taking delivery of such Excess Coke within ten (10) days following the

2



--------------------------------------------------------------------------------



 



date Refinery Company gives notice of such Excess Coke to Fertilizer Company.
Coke shall be measured as provided for in Exhibit B.
     (b) During the term of this Agreement, Refinery Company will (i) not less
than thirty (30) days prior to the commencement of each calendar quarter,
provide Fertilizer Company with a good faith written forecast, for the twelve
(12) month period commencing on the first day of such calendar quarter, of the
quantity of Coke to be produced for such twelve (12) month period, and (ii) on
or before February 1 of each calendar year, provide Fertilizer Company with a
good faith written forecast for the three (3) calendar year period commencing on
the first day of the calendar year in which such forecast is provided. Such
forecasts shall be part of, or consistent with, Refinery Company’s business
plan. It is understood that the forecasts provided in accordance with this
Section 2.1(a) are solely for the purpose of facilitating scheduling and
delivery of Coke and are not binding upon Refinery Company or Fertilizer
Company. Refinery Company will not have any liability to Fertilizer Company
arising out of or relating to such forecasts.
Section 2.2 Price, Invoices and Payment.
     (a) The price for Coke purchased hereunder will be as indicated on
Exhibit A (the “Purchase Price”).
     (b) To the extent legally permissible, all present and future taxes imposed
by any federal, state, local or foreign authority which Refinery Company may be
required to pay or collect, upon or with reference to the sale, purchase,
transportation, delivery, storage, use or consumption of Coke, including taxes
upon or measured by the receipts therefrom (except net income and equity
franchise taxes) will be for the account of Fertilizer Company.
     (c) Refinery Company will invoice Fertilizer Company (as below provided),
and Fertilizer Company will pay Refinery Company via wire transfer, the net
amount due per such invoices in accordance with the payment provisions set forth
in this Section 2.2.
     (d) Invoices will be issued weekly, after the delivery of the Coke, in
accordance with Section 2.3 and the price will be the price as in effect at the
time of such delivery in accordance with Exhibit A. All such invoices will be
due net fifteen (15) days. Fertilizer Company will make payment in full of the
amount due under each invoice in strict compliance with the payment terms as set
forth in this Agreement without any deduction for any discount or credits,
contra or setoffs of any kind or amount whatsoever (including any claims against
Refinery Company for any reason other than a breach of this Agreement) unless
expressly authorized in writing by Refinery Company prior to the payment date
relating to such invoice(s), and except that Fertilizer Company shall be
entitled to offset, against any amount payable by Fertilizer Company to Refinery
Company for Coke under this Agreement, any amounts payable from Refinery Company
to Fertilizer Company for Feedstocks or Services under the Feedstock and Shared
Services Agreement. To the extent any amount payable under this Agreement is not
paid when due, then in addition to the amount payable and in addition to all
other available rights and remedies, Fertilizer Company also will be obligated
to pay interest on such amount payable from and after the due date for such
payment until such payment is made at a rate of interest per annum equal to
three percent (3%) above the “prime rate” as published from time to time in The

3



--------------------------------------------------------------------------------



 



Wall Street Journal as the base lending rate on corporate loans posted by at
least seventy-five percent (75%) of the thirty (30) largest United States banks
(the “Late Payment Rate”).
     (e) As soon as available, and in any event within ninety (90) days after
the end of the Fertilizer Company’s fiscal year and forty-five (45) days after
the end of each of the first three fiscal quarters of the Fertilizer Company’s
fiscal year, Fertilizer Company will provide financial statements to Refinery
Company to support its purchase of Coke under the terms of this Agreement on an
unsecured basis. In the event that, in Refinery Company’s sole judgment and
utilizing financial and credit metrics commonly used to analyze the Refinery
Company’s existing customer base, there is deemed to exist any material adverse
change in the financial condition or liquidity of Fertilizer Company and/or in
the then current ability of Fertilizer Company to discharge its existing or
future payment obligations hereunder (a “Material Adverse Change”), Refinery
Company will have the right, upon written notice to Fertilizer Company, to
require that Fertilizer Company provide additional assurances (“Assurances”) to
Refinery Company as security for Fertilizer Company’s obligations hereunder,
which notice shall include (i) a summary of the information upon which Refinery
Company has based its determination that such a Material Adverse Change has
occurred, and (ii) the dollar amount of the required Assurances (the “Assurance
Amount”), which Assurance Amount shall not exceed the product of the following:
(A) the average daily dollar value of Coke purchased by Fertilizer Company from
Refinery Company for the ninety (90) day period preceding the date on which
Refinery Company gives notice to Fertilizer Company that a Material Adverse
Change has occurred, multiplied by (B) twenty-one (21). Unless otherwise agreed
by the Parties with respect to a Material Adverse Change that is the subject of
such a notice, any requirement of such Assurances with respect to such Material
Adverse Change shall be satisfied only by Fertilizer Company’s delivery to
Refinery Company of Assurances in the form and nature of any of the following:
(i) an irrevocable standby or documentary letter of credit, for a duration and
in an amount sufficient to cover the Assurance Amount, in a format reasonably
satisfactory to Refinery Company and issued or confirmed by a bank reasonably
acceptable to Refinery Company; (ii) a prepayment to cover the Assurance Amount;
and/or (iii) a surety instrument for a duration and in an amount sufficient to
cover the Assurance Amount, in a format reasonably satisfactory to Refinery
Company and issued by a financial institution or insurance company reasonably
acceptable to Refinery Company. All bank charges relating to any letter of
credit and any fees, commissions, premiums, costs and expenses incurred with
respect to furnishing such Assurances will be for Fertilizer Company’s account.
Fertilizer Company agrees, at any time and from time to time upon the request of
Refinery Company, to execute, deliver and acknowledge, or cause to execute,
deliver and acknowledge, such further documents and instruments and do such
other acts and things as Refinery Company may reasonably request in order to
fully effect the purposes of this Section 2.2(e). If Fertilizer Company does not
provide such Assurances within five (5) days following the giving of written
notice by Refinery Company that a Material Adverse Change has occurred and that
such Assurances are required, Refinery Company may, in addition to any and all
remedies available to Refinery Company hereunder or at law or in equity, require
Fertilizer Company to pay for future deliveries of Coke on a cash-on-delivery
basis, failing which Refinery Company may suspend further delivery of Coke until
such Assurances are provided and terminate this Agreement upon thirty (30) days
prior written notice to Fertilizer Company. Notwithstanding anything to the
contrary in this Agreement, Fertilizer Company may, within sixty (60) days after
it provides Assurances to Refinery Company as required hereunder, terminate this
Agreement upon five (5) days prior written notice to Refinery

4



--------------------------------------------------------------------------------



 



Company, provided that such termination shall not limit or affect the right of
Refinery Company to draw upon the Assurances, or pursue any other remedies
available hereunder, at law, or in equity, with respect to any obligations of
Fertilizer Company hereunder. Any Assurances provided by Fertilizer Company
shall be promptly released following such termination and satisfaction of any
remaining obligations to Refinery Company.
     Section 2.3 Delivery, Title, and Risk of Loss.
     (a) Delivery of Coke to Fertilizer Company will take place FOB Refinery in
the eastern half of the Refinery’s Coke pit (the “Delivery Point”) and will be
loaded at the Delivery Point by Fertilizer Company, at its expense, into
transport trucks supplied by Fertilizer Company or its contractor. Title and
risk of loss to the Coke delivered under this Agreement will pass from Refinery
Company to Fertilizer Company upon loading of the Coke into such trucks at the
Delivery Point. Refinery Company shall permit such trucks to enter upon Refinery
premises as reasonably necessary to load the Coke into such trucks and related
ingress and egress.
     (b) Fertilizer Company is required to take delivery of Coke and remove it
from the Delivery Point on a ratable basis so that Coke inventory accumulation
at the Delivery Point will not exceed 1,500 tons at any time, and so that the
Delivery Point will, at least once during every calendar day, not contain any
Coke (other than residual Coke fines or Coke that is at or below the water level
in the Coke pit at the Delivery Point). In the event that the daily production
of Coke by Refinery Company increases, Fertilizer Company will be required to
take delivery of Coke as often as is necessary based upon the increased
production by Refinery Company so as to continue to satisfy Fertilizer Company’s
obligations under the immediately preceding sentence. Notwithstanding the
foregoing, Fertilizer Company shall have no obligation to take delivery of
Excess Coke unless Fertilizer Company elects to purchase such Excess Coke.
     (c) If Fertilizer Company does not take delivery of the Coke in accordance
with this Agreement, such quantities will be delivered by Refinery Company on
Fertilizer Company’s behalf to the Intermediate Coke Storage Site. Fertilizer
Company will pay Refinery Company for all Coke delivered into the Intermediate
Coke Storage Site, the Purchase Price, plus Refinery Company’s costs of
delivering the Coke. Title and risk of loss or damage to such Coke will pass to
Fertilizer Company upon delivery into the Intermediate Coke Storage Site, and
Refinery Company will invoice Fertilizer Company, pursuant to the procedures set
forth in Section 2.2(d), the Purchase Price plus the fee upon delivery into the
Intermediate Coke Storage Site.
Section 2.4 Sampling, Analysis and Weighing.
     (a) Refinery Company will sample the Coke produced by each production turn
and the Coke purchased by Fertilizer Company as per its standard practice,
perform chemical and physical analyses in accordance with Exhibit B, and either
average the analyses of such samples, or composite the samples for one analysis,
to determine a weekly average analysis that will be deemed to be the analysis of
Coke loaded into trucks by Fertilizer Company or delivered to Fertilizer
Company, as the case may be, during such week. The weekly weighted average Coke
analysis will be transmitted electronically or telefaxed to such Person as
Fertilizer Company may from time to time direct as soon as available, it being
understood that such analysis will be available as soon as practicable, normally
within 24 to 48 hours of the analyzed Coke’s delivery.

5



--------------------------------------------------------------------------------



 



Such weekly average analyses will be rebuttably presumptively correct as to the
quality of Coke sold hereunder; however, if Fertilizer Company should encounter
material discrepancies between Refinery Company’s weekly average analyses and
Fertilizer Company’s own quality analyses, Fertilizer Company and Refinery
Company will meet to discuss the reasons for such discrepancies and any
appropriate remedial action. If Fertilizer Company encounters any such material
discrepancy, then Fertilizer Company will retain a sample of the Coke sampled
pursuant to this Section 2.4(a) for its own quality analysis, labeled so as to
identify the truck load that was sampled. In the event that Fertilizer Company
and Refinery Company cannot agree as to the quality of the Coke, either party
may, without limitation, submit such dispute for resolution in accordance with
ARTICLE 4.
     (b) Refinery Company shall give to Fertilizer Company at least twenty-four
(24) hours advance notice if Refinery Company has actual knowledge that any
petroleum coke to be made available for delivery to Fertilizer Company hereunder
on a specified date will not meet the specifications for Coke set forth on
Exhibit A (“Off-Spec Coke”). Fertilizer Company shall have the right to refuse
delivery of such Off-Spec Coke, provided that if Fertilizer Company does accept
delivery of any Off-Spec Coke, then such Off-Spec Coke accepted by Fertilizer
Company shall be deemed Coke for all other purposes of this Agreement. In the
event that Refinery Company gives advance notice of Off-Spec Coke to Fertilizer
Company, with respect to the Coke that is available on more than twenty
(20) days in any calendar year, or Off-Spec Coke is otherwise delivered to
Fertilizer Company on more than twenty (20) days in any calendar year, and
Fertilizer Company is required to incur additional capital costs to handle such
Off-Spec Coke (“Off-Spec Costs”), then Fertilizer Company shall give written
notice of such Off-Spec Costs to Refinery Company and the Refinery Company
shall, within thirty (30) days thereafter, elect by written notice to Fertilizer
Company to either (i) adjust the Purchase Price on a mutually agreeable
commercially reasonable basis to address such additional Off-Spec Costs, or
(ii) share such additional Off-Spec Costs on a mutually agreeable commercially
reasonable basis.
     (c) Refinery Company shall give to Fertilizer Company not less than three
(3) years advance written notice (the “Advance Sustained Off-Spec Notice”) that
Refinery Company reasonably anticipates, based upon reasonably expected
expansion or revamp plans for the Refinery or reasonably expected changes in the
feedstocks used in the production of Coke, that the Coke to be made available
hereunder will, for a sustained period of more than seven (7) consecutive days,
have either of the following (“Sustained Off-Spec Coke”): (i) HGI below 30, or
(ii) sulfur content in excess of 5.0 wt. %. Fertilizer Company shall determine,
on a commercially reasonable basis, and deliver to Refinery Company within
ninety (90) days following the Advance Sustained Off-Spec Notice, written notice
of the additional capital costs that Fertilizer Company reasonably anticipates
that it will be required to incur in order to handle such Sustained Off-Spec
Coke on a commercially reasonable basis (“Sustained Off-Spec Costs”). Following
receipt by Refinery Company of such notice of Sustained Off-Spec Costs, the
Refinery Company shall, within ninety (90) days thereafter, elect by written
notice to Fertilizer Company to either (i) adjust the Purchase Price on a
mutually agreeable commercially reasonable basis to address such additional
Sustained Off-Spec Costs, or (ii) direct Fertilizer Company to invoice Refinery
Company for the actual commercially reasonable Sustained Off-Spec Costs as and
when incurred by Fertilizer Company, which invoice shall include reasonable
documentation of such Sustained Off-Spec Costs as incurred, and Refinery Company
shall pay to

6



--------------------------------------------------------------------------------



 



Fertilizer Company the amount of such invoice within thirty (30) days following
receipt of such invoice.
     (d) Fertilizer Company reserves the right to perform quality analyses more
often than weekly and, in the event that any such quality analyses demonstrates
a material discrepancy between the analyses performed by Refinery Company and
Fertilizer Company, such discrepancy shall be addressed as provided in
Section 2.4(a).
     (e) With respect to shipments of Coke, the quantities used for billing
hereunder will be as determined in accordance with the Coke quantity measurement
provision in Exhibit B.
     Section 2.5 Terms and Conditions of Sale.
     (a) In the event that any shipment of Coke does not conform to the
applicable specifications, the Party discovering the nonconformity will provide
prompt written notice to the other Party (and in any event, within two (2) days
after the arrival of the shipment) of the nonconformity, which notice will
include copies of all analyses and other documentation describing and
quantifying the nonconformity, and the Parties will promptly undertake
negotiations in good faith to effectuate an appropriate disposition of the
nonconforming material, which may include an equitable price adjustment. In the
event that the Parties are unable to agree to an appropriate disposition of the
nonconforming material within fourteen (14) days, either Party may submit such
dispute for resolution in accordance with ARTICLE 4 hereof.
     (b) In the event of a conflict between the terms and conditions of this
Agreement and the terms or conditions contained in any notice, shipment,
specifications, purchase order, sales order, acknowledgement or other document
which may be used in connection with the transactions contemplated by this
Agreement, the terms and conditions of this Agreement will supersede and govern,
unless expressly waived in accordance with Section 11.5.
Section 2.6 Warranty. Except for Off-Spec Coke identified in advance and
delivered to Fertilizer Company in accordance with Section 2.4(b), Refinery
Company warrants that all Coke sold by Refinery Company hereunder will conform
to the specifications set forth in Exhibit A. OTHER THAN AS AFORESAID, REFINERY
COMPANY MAKES NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AND ALL IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE
ARE HEREBY EXPRESSLY DISCLAIMED BY REFINERY COMPANY AND EXCLUDED HEREUNDER.
Refinery Company will not be liable for any incidental, consequential or
punitive damages, losses or expenses based upon, resulting from, or arising out
of any breach of this Agreement by Refinery Company or any use of, or the
inability to use, the Coke for any purpose whatsoever.
ARTICLE 3
TERM
Section 3.1 Term. This Agreement shall be for an initial term of twenty
(20) years. The term of this Agreement shall be automatically extended following
the initial term for additional successive five (5) year renewal periods, unless
either party gives notice to the other party, not

7



--------------------------------------------------------------------------------



 



less than three (3) years prior to the date that any such renewal period would
commence, that such party does not desire to extend and renew the term of this
Agreement, in which event this Agreement shall terminate upon the expiration of
the term in which the notice of nonrenewal is given.
Section 3.2 Termination. Notwithstanding Section 3.1, this Agreement may be
terminated by mutual agreement of the parties. This Agreement may also be
terminated as otherwise provided in this Agreement and as follows:
     (a) This Agreement may be terminated by one Party (the “Terminating Party”)
upon notice to the other Party (the “Breaching Party”), following the occurrence
of an Event of Breach with respect to the Breaching Party. For purposes hereof,
an “Event of Breach” shall occur when a breach of this Agreement by the
Breaching Party has not been cured by such Breaching Party within ten (10) days
after receipt of written notice thereof from the Terminating Party with respect
to breach of any monetary payment obligation, or, in the case of a breach other
than of any monetary payment obligation, within thirty (30) days after such
receipt, or, in the case of a breach that is not reasonably feasible to effect a
cure within said 30-day period, within ninety (90) days after such receipt
provided that the Breaching Party diligently prosecutes the cure of such breach.
     (b) This Agreement may be terminated by the Refinery Company effective as
of the permanent termination of substantially all of the operations at the
Refinery (with no intent by Refinery Company or its successor to recommence
operations at the Refinery); provided, however, that notice of such permanent
termination of operations shall be provided by the Refinery Company to
Fertilizer Company at least twelve (12) months prior to such permanent
termination.
     (c) This Agreement may be terminated by the Fertilizer Company effective as
of the permanent termination of substantially all of the fertilizer production
operations at the Fertilizer Plant (with no intent by Fertilizer Company or its
successor to recommence operations at the Fertilizer Plant); provided, however,
that notice of such permanent termination of operations shall be provided by the
Fertilizer Company to Refinery Company at least twelve (12) months prior to such
permanent termination.
     (d) This Agreement may be terminated by one Party upon notice to the other
Party following (i) the appointment of a receiver for such other Party or any
part of its property, (ii) a general assignment by such other Party for the
benefit of creditors of such other Party, or (iii) the commencement of a
proceeding under any bankruptcy, insolvency, reorganization, arrangement or
other law relating to the relief of debtors by or against such other Party;
provided, however, that if any such appointment or proceeding is initiated
without the consent or application of such other Party, such appointment or
proceeding shall not constitute a termination event under this Agreement until
the same shall have remained in effect for sixty (60) days.
Section 3.3 Effects of Expiration or Termination. Refinery Company and
Fertilizer Company agree that upon and after expiration or termination of this
Agreement:

8



--------------------------------------------------------------------------------



 



     (a) Fertilizer Company will remain obligated to make any payment due to
Refinery Company hereunder for any Coke delivered to or purchased by Fertilizer
Company prior to termination.
     (b) Liabilities of any Party arising from any act, breach or occurrence
prior to termination will remain with such Party.
     (c) The Parties’ rights and obligations under Sections 2.2, 2.3, 2.5 and
2.6, and ARTICLES 4, 5, 6, 7, 8, 9, 10 and 11, will survive the expiration or
termination of this Agreement.
ARTICLE 4
DISPUTES
     The Parties shall in good faith attempt to resolve promptly and amicably
any dispute between the Parties arising out of or relating to this Agreement
(each a “Dispute”) pursuant to this Article 4. The Parties shall first submit
the Dispute to the Fertilizer Company Representative and the Refinery Company
Representative, who shall then meet within fifteen (15) days to resolve the
Dispute. If the Dispute has not been resolved within forty-five (45) days after
the submission of the Dispute to the Fertilizer Company Representative and the
Refinery Company Representative, the Dispute shall be submitted to a mutually
agreed non-binding mediation. The costs and expenses of the mediator shall be
borne equally by the Parties, and the Parties shall pay their own respective
attorneys’ fees and other costs. If the Dispute is not resolved by mediation
within ninety (90) days after the Dispute is first submitted to the Refinery
Company Representative and the Fertilizer Company Representative as provided
above, then the Parties may exercise all available remedies.
ARTICLE 5
INDEMNIFICATION
Section 5.1 Indemnification Obligations. Each of the Parties (each, an
“Indemnitor”) shall indemnify, defend and hold the other Party and its
respective officers, directors, members, managers and employees (each, an
“Indemnitee”) harmless from and against all liabilities, obligations, claims,
losses, damages, penalties, deficiencies, causes of action, costs and expenses,
including, without limitation, attorneys’ fees and expenses (collectively,
“Losses”) imposed upon, incurred by or asserted against the Person seeking
indemnification that are caused by, are attributable to, result from or arise
out of the breach of this Agreement by the Indemnitor or the negligence or
willful misconduct of the Indemnitor, or of any officers, directors, members,
managers, employees, agents, contractors and/or subcontractors acting for or on
behalf of the Indemnitor. Any indemnification obligation pursuant to this
Article 5 with respect to any particular Losses shall be reduced by all amounts
actually recovered by the Indemnitee from third parties, or from applicable
insurance coverage, with respect to such Losses. Upon making any payment to any
Indemnitee, the Indemnitor shall be subrogated to all rights of the Indemnitee
against any third party in respect of the Losses to which such payment relates,
and such Indemnitee shall execute upon request all instruments reasonably
necessary to evidence and

9



--------------------------------------------------------------------------------



 



perfect such subrogation rights. If the Indemnitee receives any amounts from any
third party or under applicable insurance coverage subsequent to an
indemnification payment by the Indemnitor, then such Indemnitee shall promptly
reimburse the Indemnitor for any payment made or expense incurred by such
Indemnitor in connection with providing such indemnification payment up to the
amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
Section 5.2 Indemnification Procedures.
     (a) Promptly after receipt by an Indemnitee of notice of the commencement
of any action that may result in a claim for indemnification pursuant to this
Article 5, the Indemnitee shall notify the Indemnitor in writing within 30 days
thereafter; provided, however, that any omission to so notify the Indemnitor
will not relieve it of any liability for indemnification hereunder as to the
particular item for which indemnification may then be sought (except to the
extent that the failure to give notice shall have been materially prejudicial to
the Indemnitor) nor from any other liability that it may have to any Indemnitee.
The Indemnitor shall have the right to assume sole and exclusive control of the
defense of any claim for indemnification pursuant to this Article 5, including
the choice and direction of any legal counsel.
     (b) An Indemnitee shall have the right to engage separate legal counsel in
any action as to which indemnification may be sought under any provision of this
Agreement and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee unless (i) the
Indemnitor has agreed in writing to pay such fees and expenses, (ii) the
Indemnitor has failed to assume the defense thereof and engage legal counsel
within a reasonable period of time after being given the notice required above,
or (iii) the Indemnitee shall have been advised by its legal counsel that
representation of such Indemnitee and other parties by the same legal counsel
would be inappropriate under applicable standards of professional conduct
(whether or not such representation by the same legal counsel has been proposed)
due to actual or potential conflicts of interests between them. It is
understood, however, that to the extent more than one Indemnitee is entitled to
engage separate legal counsel at the Indemnitor’s expense pursuant to clause
(iii) above, the Indemnitor shall, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Indemnitees having the same or substantially similar claims against
the Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.
     (c) The Indemnitor shall not be liable for any settlement of any action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment against the Indemnitee in any such action, the
Indemnitor agrees to indemnify and hold harmless the Indemnitee to the extent
provided above from and against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.

10



--------------------------------------------------------------------------------



 



ARTICLE 6
ASSIGNMENT
     This Agreement shall extend to and be binding upon the Parties hereto,
their successors and permitted assigns. Either Party may assign its rights and
obligations hereunder solely (i) to an affiliate under common control with the
assigning Party, provided that any such assignment shall require the prior
written consent of the other Party hereto (such consent not to be unreasonably
withheld or delayed), and provided that the applicable assignee agrees, in a
written instrument delivered to (and reasonably acceptable to) such other Party,
to be fully bound hereby, or (ii) to a Party’s lenders for collateral security
purposes, provided that in the case of any such assignment each Party agrees
(x) to cooperate with the lenders in connection with the execution and delivery
of a customary form of lender consent to assignment of contract rights and
(y) any delay or other inability of a Party to timely perform hereunder due to a
restriction imposed under the applicable credit agreement or any collateral
document in connection therewith shall not constitute a breach hereunder. In
addition, each Party agrees that it will assign its rights and obligations
hereunder to a transferee acquiring all or substantially all of the equity in or
assets of the assigning Party related to the Refinery or Fertilizer Plant (as
applicable), which transferee must be approved in writing by the non-assigning
Party (such approval not to be unreasonably withheld or delayed) and must agree
in writing (with the non-assigning Party) to be fully bound hereby.
ARTICLE 7
GOVERNING LAW AND VENUE
     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SAID STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS
AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE OF KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE
JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM
NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH
COURT IN CONNECTION WITH THIS AGREEMENT.
ARTICLE 8
LIMITATION OF LIABILITY
     In no event, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, will either Party, its
employees, suppliers or subcontractors, be liable for loss of profits or revenue
or special, incidental, exemplary, punitive or consequential damages. In no
event, whether based on contract, indemnity, warranty, tort (including
negligence), strict liability or otherwise, shall either Party, its employees,
suppliers or subcontractors, be liable for loss of profits or revenue or
special, incidental, exemplary, punitive

11



--------------------------------------------------------------------------------



 



or consequential damages; provided, however, that the foregoing limitation shall
not preclude recourse to any insurance coverage maintained by the Parties.
ARTICLE 9
NOTICE
     Any notice, request, correspondence, information, consent or other
communication to any of the Parties required or permitted under this Agreement
will be in writing (including telex, telecopy, or facsimile) and will be given
by personal service or by telex, telecopy, facsimile, overnight courier service,
or certified mail with postage prepaid, return receipt requested, and properly
addressed to such Party and shall be effective upon receipt. For purposes hereof
the proper address of the Parties will be the address stated beneath the
corresponding Party’s name below, or at the most recent address given to the
other Parties hereto by notice in accordance with this Article:

                  If to Refinery Company, to:       With a copy to:    
 
                Coffeyville Resources
  Refining & Marketing, LLC
400 N. Linden St., P.O. Box 1566
Coffeyville, Kansas 67337       Edmund S. Gross,
Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250    
Attention:
  Executive Vice President,
Refining Operations       Kansas City, Kansas 66103
Facsimile: (913) 981-0000     Facsimile: (620) 251-1456            
 
                If to Fertilizer Company, to:       With a copy to:    
 
                Coffeyville Resources
  Nitrogen Fertilizers, LLC
701 E. Martin St., P.O. Box 5000
Coffeyville, Kansas 67337       Edmund S. Gross,
Vice President and General Counsel
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250    
Attention:
  Executive Vice President and
Fertilizer General Manager       Kansas City, Kansas 66103
Facsimile: (913) 981-0000     Facsimile: (620) 252-4357            

or such other addresses as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 10
EXHIBITS
     All of the Exhibits attached hereto are incorporated herein and made a part
of this Agreement by reference thereto.

12



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
Section 11.1 Headings. The headings used in this Agreement are for convenience
only and will not constitute a part of this Agreement.
Section 11.2 Ancillary Documentation; Amendments and Waiver. The Parties may,
from time to time, use purchase orders, acknowledgments or other instruments to
order, acknowledge or specify delivery times, suspensions, quantities or other
similar specific matters concerning the provision of Coke or relating to
performance hereunder, but the same are intended for convenience and record
purposes only and any provisions which may be contained therein are not intended
to (nor will they serve to) add to or otherwise amend or modify any specific
provision of this Agreement, even if signed or accepted on behalf of either
Party with or without qualification. This Agreement may not be amended, modified
or waived except by a writing signed by all Parties to this Agreement that
specifically references this Agreement and specifically provides for an
amendment, modification or waiver of this Agreement. No waiver of or failure or
omission to enforce any provision of this Agreement or any claim or right
arising hereunder will be deemed to be a waiver of any other provision of this
Agreement or any other claim or right arising hereunder.
Section 11.3 Cooperation. Refinery Company and Fertilizer Company will cause
their respective personnel to fully cooperate with, and comply with the
reasonable requests of, the other Party and its employees, agents and
contractors in coordinating the scheduling of planned turnarounds and temporary
shutdowns.
Section 11.4 Construction and Severability. Every covenant, term and provision
of this Agreement will be construed simply according to its fair meaning and in
accordance with industry standards and not strictly for or against either Party.
Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity will not affect the validity or legality of the
remainder of this Agreement.
Section 11.5 Waiver. The waiver by either Party of any breach of any term,
covenant or condition contained in this Agreement will not be deemed to be a
waiver of such term, covenant or condition or of any subsequent breach of the
same or of any other term, covenant or condition contained in this Agreement. No
term, covenant or condition of this Agreement will be deemed to have been waived
unless such waiver is in writing.
Section 11.6 Entire Agreement. This Agreement, including all Exhibits hereto,
constitutes the entire, integrated agreement between the Parties regarding the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements, representations and understandings of the Parties, whether written
or oral, regarding the subject matter hereof.
[signature page follows]

13



--------------------------------------------------------------------------------



 



Signature Page
to
Coke Supply Agrement
     IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
as of the date first above set forth.

                              COFFEYVILLE RESOURCES REFINING & MARKETING, LLC  
    COFFEYVILLE RESOURCES
NITROGEN FERTILIZERS, LLC    
 
                           
By:
  /s/ Robert W. Haugen           By:   /s/ Kevan A. Vick                        
   
 
  Name:
Title:   Robert W. Haugen
Executive Vice President,
Refining Operations           Name:
Title:   Kevan A. Vick
Executive Vice President and
Fertilizer General Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ANALYSIS, SPECIFICATIONS AND PRICING FOR COKE

     
- Sulfur
  3.5 wt. % (dry, typical); provided, however, that the sulfur will not exceed
4.5% on a monthly average basis and will not exceed 6% on a weekly composite
basis
 
   
- Ash
  0.35 wt. % (dry, maximum)
 
   
- Chloride content
  30.0 ppm by wt. dry basis (maximum)
 
   
- Moisture content
  Refinery Company to provide report of moisture content for available Coke on a
monthly basis.
 
   
- Volatile matter
  9 to 14%
 
   
- Hardness
  30.0 HGI (maximum)
 
   
- Purchase Price
  The Purchase Price per ton of Coke will be the lesser of the Index Price or
the UAN Netback Based Price. The Index Price shall be the mid-point for the most
recent published quarter in the Pace Petroleum Coke Quarterly under the heading
“Midwest Green Coke, Chicago Area, FOB Source.” (in the event Pace Petroleum
Coke Quarterly ceases to be published or ceases to include a heading for
“Midwest Green Coke, Chicago Area”, the Parties will agree on a substitute Coke
index). The UAN Netback Based Price shall be $25 per ton at a UAN netback plant
price of $205, adjusted up or down $0.50 per ton for each $1 change in the UAN
netback plant price, up to a UAN Netback Based Price cap of $40 per ton or down
to a UAN Netback Based Price floor of $5 per ton. The UAN netback plant price
will be the netback price realized by the Fertilizer Company at the Fertilizer
Plant for the calendar month preceding the month of Coke delivery based upon the
books and records of the Fertilizer Company. In no event shall the Purchase
Price per ton of Coke be below $0. The Purchase Price shall be subject to
adjustment as provided in Sections 2.4(b) and (c).

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
COKE MEASUREMENT, SAMPLING AND TESTING PROCEDURES

     
- Quantity measurement
  Refinery Company shall, upon opening a coke drum and prior to emptying the
contents of such coke drum into the coke pit, determine Coke quantity by
measuring the “outage” for a coke drum which is the distance from the designated
spot near the top of each coke drum down to the level in the drum where the Coke
begins. An outage table, attached as Appendix 1 to this Exhibit B, will then be
utilized along with the measured outage to determine the quantity of Coke in the
coke drum. The Coke quantity so determined shall be recorded in the Refinery
Company’s outage log. A copy of the outage log shall be provided to Fertilizer
Company with each invoice. Refinery Company shall maintain for three (3) years
all records related to the determination of Coke quantity along with the outage
log and the Fertilizer Company, upon reasonable request, may review such records
and logs and may observe the physical measurement of the coke drum outage.
 
   
- Sampling and testing
  Representative drum cut samples will be composited and tested for ash, sulfur
and chlorine per the following methodology:
 
   
 
  Sample Preparation: ASTM D346-90 “Collection and Preparation of Coke Samples
For Laboratory Analysis”
Deviation: A 2.5 gallon sample will be used.
 
   
 
  Ash: ASTM D3174-02 “Ash in the Analysis Sample of Coal and Coke from Coal”
Deviation: Ashed at 750C to constant weight.
 
   
 
  Sulfur and Chlorine: X-ray analysis of whole coke as pressed pellet against
known Standards.

B-1